Citation Nr: 1042765	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent from April 29, 2007 to October 28, 2008, and in excess of 
70 percent from October 29, 2008 to May 5, 2009, for service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic diarrhea, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for heart palpitations, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a left knee disability, 
to include as due to an undiagnosed illness.


7.  Entitlement to service connection for a right knee 
disability, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from September 1989 to April 
1994, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The issues of entitlement to service connection for chronic 
diarrhea, heart palpitations, a left knee disability, and a right 
knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From April 29, 2007 to October 28, 2008, the Veteran's 
service-connected PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.

2.  From October 29, 2008 to May 5, 2009, the Veteran's PTSD with 
depressive disorder is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


3.  Hypertension, a diagnosed condition, did not have its onset 
during active service, or within one year after separation from 
service, or result from disease or injury in service.

4.  Sinusitis, a diagnosed condition, did not have its onset 
during active service or result from disease or injury in 
service.


CONCLUSIONS OF LAW

1.  From April 29, 2007 to October 28, 2008, the schedular 
criteria for the assignment of a disability evaluation in excess 
of 30 percent for PTSD with depressive disorder were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9440, 9411 (2010).

2.  From October 29, 2008 to May 5, 2009, the schedular criteria 
for the assignment of a disability evaluation in excess of 70 
percent for PTSD with depressive disorder were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9440, 9411 (2010).

3.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 
(2010).

4.  The criteria for entitlement to service connection for 
sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App 119 (1999).  

As an initial matter, the Board notes that the Veteran is in 
receipt of 100 percent disability rating from May 6, 2009, 
forward.  Therefore, the Board will not address this time period 
as he is receiving the maximum disability rating available for 
that time period.

Service connection for PTSD was granted in the January 2008 
rating decision on appeal and a 30 percent disability rating was 
assigned, effective April 29, 2007.  In an April 2009 rating 
decision, the RO granted an increased rating of 70 percent, 
effective October 29, 2008.  In a May 2009 rating decision, the 
RO granted a total rating based on individual unemployability due 
to service-connected disabilities, effective from May 6, 2009.  
In a May 2010 rating decision, the RO assigned a 100 percent 
rating for the Veteran's PTSD, effective May 6, 2009.  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Anxiety disorders, which include 
PTSD, are rated under the criteria set forth in Diagnostic Code 
9440.  Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 50 percent evaluation is warranted when occupational and social 
impairment is found with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).


When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

Use of terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Prior to October 29, 2008, the evidence of record shows that the 
Veteran's GAF scores ranged from 58 to 65.  His primary symptoms 
were irritability, flat affect, anxiety, sleeplessness, night 
sweats, anger, and depressed mood.  The Veteran also had problems 
with his marital relationship and his relationship with his 
children was strained.  Mental status examinations were otherwise 
normal with cooperative attitude with no evidence of motor 
agitation, coherent and unpressured speech with normal rate and 
tone, reality based thought content, fully oriented, good 
insight, and no suicidal or homicidal ideation, although during 
VA treatment in April 2008 the Veteran reported having "a 
little" suicidal ideation.  The Veteran reported having friends 
at work and kept in touch with a friend of his from service.  See 
VA treatment record dated April 2008.  The Veteran had been 
diagnosed as having PTSD with depression.  His symptoms have been 
described as mild to moderate affecting his ability to function 
socially and recreationally.  See VA treatment record dated 
December 2007.  

In light of the foregoing, the Board finds that the evidence does 
not support a rating in excess of 30 percent for PTSD from April 
29, 2007 to October 28, 2008.  The medical evidence includes GAF 
scores between 58 to 65, indicating mild to moderate symptoms.  
Based on the evidence of record, the severity of the overall 
disability of the Veteran's PTSD does not approximate a rating 
higher than 30 percent prior to October 29, 2009.  The Veteran 
did not show symptoms such as panic attacks more than once a 
week; difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board notes that the Veteran had strained 
relationships with his wife and children.  Although his home life 
was difficult, the Veteran did report having friends at work and 
was able to keep in touch with his friend from service.  The 
Veteran did report having "a little" suicidal ideation; 
however, this was an isolated incident and the record was 
otherwise negative for suicidal ideation.  As such, the 
preponderance of the evidence is against a rating higher than 30 
percent prior to October 26, 2005.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9400, 9440.

From October 29, 2008 to May 5, 2009, the evidence of record 
shows that the Veteran's GAF scores were predominantly at 48.  
His primary symptoms were poor concentration, anxiety, easily 
distracted, racing thoughts, hypervigilance, forgetfulness, 
impulse problems with spending, irritability, anger, flat affect, 
and depressed mood.  The Veteran did state during VA treatment in 
October 2008 that he thought about suicide, but intent was low.  
The examiner characterized his risk level for suicide as 
moderate.  Also, during VA treatment in November 2008, the 
Veteran was found to have some evidence of psychomotor 
retardation.  During this time period, the Veteran moved out of 
his home as he and his wife separated and began drinking 
excessively.  Mental status examinations revealed cooperative 
attitude, coherent and unpressured speech, reality based thought 
content, fully oriented, and good insight.  The Veteran also 
reported that his work life was stable.

Looking at the effect of his symptoms as a whole, the Veteran's 
disability does not more nearly approximate the criteria for a 
total disability rating from October 29, 2008 to May 5, 2009.  
The medical evidence of record during this time period reveals 
GAF score of 48, indicating serious symptoms.  The Veteran did 
not show symptoms such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for names 
of close relatives, own occupation or own name.  Although the 
Veteran had some thoughts of suicide, the record shows that 
intent was low and such thoughts were not persistent during this 
period.  Of significance, the Veteran was employed during this 
time period.  Accordingly, the preponderance of the evidence is 
against a rating higher than 70 percent for the Veteran's PTSD 
from October 29, 2008 to May 5, 2009.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440.  


The Veteran's lay statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  

In sum, the preponderance of the evidence supports a 30 percent 
disability rating from April 29, 2007 to October 28, 2008, and a 
70 percent rating from October 29, 2008 to May 5, 2009 for the 
Veteran's service-connected PTSD.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  Service connection

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that service connection is warranted for the 
hypertension and sinusitis as Gulf War illnesses.  Service 
connection may be granted to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness or 
combination of illnesses, provided that such disability became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis, unless there is 
affirmative evidence that the undiagnosed illness was not 
incurred during Persian Gulf service, or resulted from the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or any diagnosed 
illness that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 
38 C.F.R. § 3.317(a)(2).  Such undiagnosed or medically 
unexplained chronic multisymptom illnesses can include signs or 
symptoms involving sleep disturbances and/or neurologic signs and 
symptoms.  38 C.F.R. § 3.317(b)(8).  However, chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

Post-service medical treatment records show that the Veteran had 
been diagnosed as having hypertension and sinusitis.  Therefore, 
the first requirement for service connection for these claims, 
the existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

Following a careful review of the record, the Board finds that 
the medical evidence from service does not show that his 
hypertension and sinusitis had their onset in service.  

Service treatment records, including a October 1993 separation 
examination, are silent for any findings or treatment for high 
blood pressure or a sinus condition.  Post-service private 
treatment records show that the first indication that the Veteran 
was diagnosed as having hypertension was in July 2000 and the 
first diagnosis of sinusitis was in October 2001.  There is no 
earlier medical evidence of record showing that the Veteran had 
high blood pressure or sinusitis.  The long time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether an 
injury or disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, a careful review of the 
claims file reveals that there is no competent medical evidence 
linking hypertension or sinusitis to service.  VA medical 
treatment records regarding hypertension and sinusitis make no 
mention of any link between those conditions and service, and the 
medical evidence of record does not otherwise demonstrate they 
are related to service.  

Furthermore, the evidence does not show that the Veteran was 
diagnosed with hypertension within one year following his 
separation from service.  Hypertension was not diagnosed until 
2000.  As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection under 38 C.F.R. § 3.317 also is 
precluded for the Veteran's claims as the associated symptoms or 
complaints have been attributed to known clinical diagnoses.  
VAOPGCPREC 8-98 (Aug. 3, 1998).  Therefore, the evidence does not 
support service connection for the Veteran's claimed hypertension 
and sinusitis as secondary to an undiagnosed illness.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claims, and 
they must be denied.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case of the claim for increased rating for PTSD, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  

The RO provided the appellant substantially compliant notice by 
letters dated in May 2007, October 2007, January 2008 and June 
2008 and the claims were readjudicated in an August 2008 
statement of the case and later supplemental statements of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of the Veteran's PTSD.  In this case, VA need not 
obtain an examination for the claims for service connection for 
sinusitis and hypertension as the evidentiary record does not 
show that these disabilities may be associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise associated 
with military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the issues 
on appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

From April 29, 2007 to October 28, 2008, entitlement to a 
disability rating in excess of 30 percent for service-connected 
PTSD is denied.

From October 29, 2008 to May 5, 2009, entitlement to a disability 
rating in excess of 70 percent for service-connected PTSD is 
denied.

Service connection for hypertension is denied.

Service connection for sinusitis is denied.


REMAND

Following the issuance of the April 2010 Supplemental Statement 
of the Case (SSOC), new records were added to the claims file 
that are relevant to the Veteran's claims for service connection 
for chronic diarrhea, heart palpitations, a left knee disability, 
and a right knee disability that the RO has not considered.  The 
Veteran did not waive initial consideration by the RO.  The 
additional evidence includes a VA examination in July 2010 for 
fibromyalgia and subsequent August and September 2010 addenda, 
which contained information relevant to the Veteran's claims for 
chronic diarrhea, heart palpitations, a left knee disability, and 
a right knee disability.  There is no SSOC, however, that 
considers this additional evidence.  On remand, the additional 
evidence must be considered by the RO.  38 C.F.R. §§ 19.37, 
20.1304.

A SSOC will be furnished if the RO receives additional pertinent 
evidence after an SOC or most recent SSOC has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board.  38 C.F.R. § 19.31(b)(1).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for service 
connection for chronic diarrhea, heart 
palpitations, a left knee disability, and a 
right knee disability, with application of 
all appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of the 
August 2008 SSOC, to include specific 
consideration of the July 2010 VA 
examination and subsequent August and 
September 2010 addendums.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


